Slip Op. 037132

                             ORIGINAL
                 UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:   HONORABLE NICHOLAS TSOUCALAS, SENIOR JUDGE

                                        )
FORMER EMPLOYEES OF UNITED              )
CONTAINER MACHINERY, INC.,              1
                                        )
                      Plaintiffs,       )
                                        1
                 V.                     1    Court No. 03 ,00346
                                        )
UNITED STATES,                          )
                                        )
                      Defendant.        )




                                ORDER

     Upon consideration of defendant's consent motion for
voluntary remand, it is hereby

     ORDERED that defendant's motion is granted; and it is
further

     ORDERED that this action is remanded to the United States
Department of Labor to conduct a further investigation and to

make a determination as to whether the former employees of United
Container Machinery, Inc., are eligible for certification for

worker adjustment assistance benefits; and it is further

     ORDERED that the remand results shall be filed no later
than 90 days after the date of this order; and it is further

     ORDERED that the plaintiffs shall file papers with the
Court indicating whether they are satisfied or dissatisfied with
t h e remand r e s u l t s no l a t e r t h a n 3 0 days a f t e r t h e remand r e s u l t s
                                      -        -        -   __                 -   -.   -       __
are f i l e d w i t h t h e Court




                                              -f                 ---T7--
                                                             SEN10    JUDG
                                                                                   -~




Dated:                                    , 2003
                 New Y o r k , N.Y.




Page 2
Order - Defendant's Motion f o r Voluntary Remand
C o u r t No.   03-00346